Title: Thomas Jefferson to John Barnes, 5 January 1818
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello
Jan. 5. 17 18.
                    
                    I will not trouble you with vain condolances, & expressions of regret on the death of our mutual friend Genl Kosciuzko, which we see announced in the papers in too credible form & which we both lament. besides the power of Attorney left with me & under which we have acted, he left in my hands a Will, all written in his own hand, making a charitable disposition of his property here, of which he named me executor. I suppose I shall soon recieve letters from the friends of his confidence there. in the mean time we must suspend all further draughts & remittances and I must ask the favor of you to let me know 1st to what date his interest has been paid up? and 2. how & what is the balance between you and him? I inclose letters for the Secretary of the Treasury & the Atty Genl, which are left open for your perusal and information, after which be so good as to seal and deliver them. be assured of my constant & affectionate attachment and respect.
                    Th: Jefferson
                